UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-6460



FREDDY ABAD,

                Plaintiff - Appellant,

          v.


DAVID ROFF, Health Services Administrator; IRWIN FISH, Physician
Assistant; UNITED STATES OF AMERICA,

                Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:07-cv-00405-jct-mfu)


Submitted:   May 22, 2008                     Decided:   June 2, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Freddy Abad, Appellant Pro Se. Rick A. Mountcastle, OFFICE OF THE
UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Freddy Abad, a federal prisoner, filed a civil rights

complaint pursuant to Bivens v. Six Unknown Named Agents of the

Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and a claim under

the Federal Tort Claims Act.            Abad appeals the district court’s

order granting summary judgment to the Defendants and dismissing

without     prejudice     his     complaint      for      failure    to   exhaust

administrative remedies.         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Abad v. Roff, No. 7:07-cv-00405-jct-mfu (W.D.

Va. Mar. 18, 2008).           We dispense with oral argument because the

facts   and    legal   contentions     are     adequately    presented     in   the

materials     before    the    court   and     argument    would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                       - 2 -